DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 recited the limitation, “the embodiments described”. There is lack of antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the horizontal direction” , “the shorter dimension” and “the other dimension” in claim 32.  There is insufficient antecedent basis for this limitation in the claim.
The term “small transform size” and “the other dimensions” in claim 14-15 is a relative term which renders the claim indefinite. The terms “small transform size” and “larger transform size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 16-17 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and  32, which recite the limitations, “the other dimensions”, it is unclear what the “the other dimensions” are referring back to. Is the vertical dimension the height for the non-square block and the horizontal dimension the width? In addition, the limitation recites that in the shorter dimension a transform is applied which is more suitable for a less correlated residual than the other transform applied for the other dimension. It is unclear what is to be considered the shorter dimension. Is the shorter dimension the value of the width or height with the smallest numerical value? And is the other dimension, the height or width, depending on which has the highest value between the width and height? 
Claims 17 and 33 are rejection based on claim dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 14, 18, 19, 22, 24, 25, 26, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., (U.S. Pat. No. 11,039,139 B2) and in view of Smith et al., (U.S. Pub. No. 2010/0014590 A1).
As per claim 1, Zhao teaches a method (title) comprising: obtaining a signal including image information (fig. 3 el. 301-303; fig. 5); determining a block of spatial-domain values for a prediction signal (col. 13 lines 47-49; col. 16 lines 4-5); replacing, based on information included in the signal, a first transform in a set of multiple transforms with a second transform (abstract, col. 8 lines 44-55; fig. 6 determining to replace a transform type of Multiple Transform Selection (MTS) by using Identity transform (IDT), based on whether either one or both of a block height and a block width meet a predetermined condition); transforming the block of spatial-domain values using the second transform (Fig. 4 el. 451; fig. 5 el. 533 and col. 14 lines 27-30); encoding at least a portion of the image information base on the transforming of the block of spatial-domain values (fig. 5 el. 545  ) wherein the second transform comprises one of a Haar transform, a Walsh-Hadamard transform, a Slant transform or an identity transform (abstract, col. 8 lines 41-46; col. 16 lines 47-48). Zhao does not explicitly disclose the image information included in the signal contains non-camera-captured image content; and the transforming comprises transforming the non-camera-captured image content based on the second transform. 
However, Smith teaches the image information included in the signal contains non-camera-captured image content ([0050], [0062], [0208]); and the transforming comprises transforming the non-camera-captured image content based on the second transform ([0207-0208]; selecting the transform based on the image type, and Haar transform is best for compression of graphic images). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Smith with Zhao for the benefit of providing improved image quality as well as efficient image processing.


As per claim 2, Zhao teaches a method, comprising: obtaining a block of transform coefficients from a signal including encoded image information (fig. 4; col. 11 lines 42-43); replacing, based on information included in the signal, a first transform in a set of multiple transforms with a second transform (abstract, col. 8 lines 44-55; fig. 6 determining to replace a transform type of Multiple Transform Selection (MTS) by using Identity transform (IDT), based on whether either one or both of a block height and a block width meet a predetermined condition), inverse transforming the block of transform coefficients using said second transform (fig. 4, inverse transform); and decoding at least a portion of the encoded image information based on the inverse transforming of the block of transform coefficients (fig 4). Zhao does not explicitly disclose wherein the second transform comprises one or a Haar transform, a Walsh-Hadamard transform, a Slant transform or an identity transform; the image information included in the signal contains non-camera-captured image content; and the inverse transforming comprises inverse the non-camera-captured image content based on the second transform.
However, Smith teaches wherein the second transform comprises one or a Haar transform, a Walsh-Hadamard transform, a Slant transform or an identity transform ([0207-0208]; Haar transform); the image information included it the signal contains non-camera-captured image content ([0050], [0062] graphics images); and the inverse transforming comprise inverse the non-camera-captured image content based on the second transform ([0050], [0062], [0207-0208] and [0388]; selecting the transform based on the image type, and Haar transform is best for compression of graphic images, in addition, the preferred system is that the encode and decode processes are symmetrical. In addition, the examiner notes that decoding is the inverse of encoding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Smith with Zhao for the benefit of providing improved image quality as well as efficient image processing.
As per claim 3, which is the corresponding apparatus with the limitation of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 4, which is the corresponding apparatus with the limitations of the method as recited in claim 2, thus the rejection and analysis made for claim 2 also applies here. 
As per claim 6, Zhao (modified by Smith) as a whole teaches everything as claimed above, see claim 4. Zhao does not explicitly disclose wherein the non-camera-captured image content contains at least one of computer-generated graphics, text, or animation.
However, Smith teaches wherein the non-camera-capture image content contains at least one of computer-generated graphics, text or animation ([0208] graphics images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Smith with Zhao for the benefit of providing improved image quality as well as efficient image processing.
As per claim 14, Zhao (modified by Chen) as a whole teaches everything as claimed above, see claim 4. In addition, Zhao teaches wherein for different block sizes different transforms having differing suitability for differently correlated residuals are applied (fig. 6; col. 16 lines 57-69, col. 17 lines 5-23). Zhao does not explicitly disclose wherein for different transforms having differing suitability for differently correlated residuals are applied and wherein for a small transform size a transform is applied which is more suitable for a highly correlated residual than a transform applied for a larger transform size. 
However, Smith teaches wherein for different transforms having differing suitability for differently correlated residuals are applied and wherein for a small transform size a transform is applied which is more suitable for a highly correlated residual than a transform applied for a larger transform size ([0207-0208]; the Haar transform is used for material where the definition of sharp discontinuities or “edges” need to be precise, and the “Two/Ten” or TT transform is provided as an alternative for moving images where a “smooth” result is more pleasing). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Smith with Zhao for the benefit of providing improved image quality as well as efficient image processing.
As per claim 18, Zhao (modified by Smith) as a whole teaches everything as claimed above see claim 4. In addition, Zhao teaches wherein the signal contains at least one of a single image, image collections, or a video signal corresponding to a sequence of images (fig. 5, col. 13 lines 34-36).
As per claim 19, Zhao (modified by Smith) as a whole teaches everything as claimed above, see claim 4. In addition, Zhao teaches wherein the second transform function has a basis function including a discontinuity and/or constant increase or decrease (Identity transform (IDT); col. 1 lines 17-20; and Smith [0207-0208]). 
As per claim 22, which is the corresponding non-transitory computer readable medium with the limitations of the method as recited in claim 1. Thus, the rejection and analysis made for claim 2 also applies for claim 22. 
As per claim 24, Zhao (modified by Smith) as a whole teaches everything as claimed above, see claim 4. In addition, Zhao teaches at least one of (i) an antenna configured to receive a signal, the signal including data representative of the image information, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the data representative of the image information, and (iii) a display configured to display an image from the image information (fig. 2, fig. 3). 
As per claim 25, Zhao (modified by Smith) as a whole teaches everything as claimed above, see claim 24. In addition, Zhao teaches wherein the apparatus comprises one of a television, a television signal receiver, a set-top box, a gateway device, a mobile device, a cell phone, a tablet or other electronic device that performs video encoding and/or decoding according to any of the embodiment described (fig. 2-5). 
As per claim 26, see the rejection and analysis made for claim 6.
As per claim 29, see the rejection and analysis made for claim 14. 
As per claim 30, Zhao (modified by Smith) as a whole teaches everything as claimed above, see claim 3. In addition, Zhao teaches wherein the one or more processors are further configured for determining the at least one second transform for replacing the first transform based on at least one of a shape and/or size of the block and/or a prediction mode (fig. 6; col. 16 lines 57-69, col. 17 lines 5-23). 

Claim(s) 15 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Pat. No. 11,039,139 B2) in view of Smith et al., (U.S. Pub. No. 2010/001450 A1) and further in view of Yamada et al., (U.S. Pub. No. 2011/0211636 A1). 
As per claim 15, Zhao (modified by Smith) as a whole teaches everything as claimed above, see everything as claimed above, see claim 14. Zhao does not explicitly disclose wherein for a small transform size the Slant transform is applied and for a larger transform size the Haar transform or the Walsh-Hadarmard transform is applied. 
However, Yamada teaches wherein for a small transform size the Slant transform is applied and for a larger transform size the Haar transform or the Walsh-Hadarmard transform is applied (Yamada discloses applying the Slant transform when for areas that gently varies and to use the Haar transform when the region has sharp/steep or edge regions, [0067-0071]. The Examiner interprets the small transform size as one with gentle variations and larger transform size as one with steep variations). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yamada with Zhao (modified by Smith) for the benefit of providing improved image quality. 
As per claim 31, see the rejection and analysis made for claim 15. 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., (U.S. Pat. No. 11,039,139 B2) in view of Smith et al., (U.S. Pub. No. 2010/004150 A1) and further in view of Salehifar et al., (U.S. Pub. No. 2021/0203969 A1).
As per claim 28, Zhao (modified by Smith) as a whole teaches everything as claimed above, see claim 26. Zhao  (modified by Chen) does not explicitly disclose wherein the transforms includes in the first set of multiple transform and the second set of multiple transforms are defined based on one or more index values corresponding to entries in a table of transforms.
However, Salehifar teaches wherein the transforms includes in the first set of multiple transform and the second set of multiple transforms are defined based on one or more index values corresponding to entries in a table of transforms (see table 6, [0148]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Salehifar with Zhao (modified by Smith) for the benefit of providing a new coding tool for processing the next-generation video contents more efficiently, [0004]. 
Allowable Subject Matter
Claims 7-8, 10-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhao et al., (U.S. Pub.No. 2018/0020218 A1), “Look-up Table for Enhanced Multiple Transform”
Yamada et al., (U.S. Pub. No. 2011/0211636 A1), “Image Encoder and Image Decoder”. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M PRINCE/Primary Examiner, Art Unit 2486